DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) dated 03/25/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s remarks and arguments filed on 03/25/2021 are acknowledged.  In view of applicants’ amendments to the claims and arguments, the previous Claim Objections and rejections have been withdrawn.  
However, applicants claim amendments changed the scope of claims and accordingly, a new ground(s) of rejection is made given that different interpretation of the previously applied references, provides an explanation of the rejection.  
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takruri (US 2015/0352176 A1).     
Takruri teaches a cyclosporin [aka cyclosporine A] composition comprises (i) cyclosporin, (ii) a hydrophilic pharmaceutically acceptable solvent, (iii) a dispersing agent, (iv) a suspending agent, and (v) an aqueous vehicle. [See 0005].
In the above composition, wherein the hydrophilic pharmaceutically acceptable solvent is selected from the group consisting of polyethylene glycol, propylene glycol, tyloxapol, glycerin, benzyl alcohol, poloxamer and ethanol [see 0025].
dispersing agent is a surfactant, is selected from the group consisting of polysorbates, poloxamers, tyloxapol etc. [see 0027].
In the above composition, wherein the suspending agent is selected from hyaluronic acid, carbomer polymers, natural gums (reads acacia and xanthan gum), hypromellose and povidone [see 0028].
The above composition further comprises, one or more excipients are selected from the group consisting of mannitol NaCl, edetate disodium, sorbic acid, benzalkonium chloride etc. [see 0032-0034]. 
In addition to a above, Takruri also exemplified cyclosporine with various combinations and amounts of other components present in it, which include polyethylene glycol 300, cabomer homopolymer Type B, tyloxapol, glycerin, water, alcohol, mannitol, tyloxapol and benzylkonium chloride etc. [see examples 1-8]. 
Takruri also suggest additional components in their compostion, such as natural gums [see 0029 and claims 10, 28]. 
Takruti also teach specific amounts of components and their ranges in their compositions. For example, cyclosporine is 0.1-0.5%, PEG 2-8%, carbomer homopolymer type B is 0.1-0.2%, carbomer homopolymer type A is 0.1%, glycerin is 0.72-2.0%, polysorbate 80 is 0.05%, water and pH is 7.2 to 7.4. [See examples 1-6 and Sample 4]. 
The difference is in the slight variation in the amounts of contents in the composition with the composition of prior art. For example claims required PEG 300 1%, whereas prior art teaches 2-8%, carbomer homopolymer type B is 0.08% in the claims, whereas prior art teaches 0.1-0.2%, claims require glycerin an amount of 2.3, whereas prior art teaches glycerin in the range of 0.72-2.0% etc. 
MPEP §2144.05(II)(A.) states that “[g]enerally, differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration … is critical” [emphasis added]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In other words, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Also, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success because all the claimed components are known in the art.  Note that the motivation to change amounts of components in the composition .
Response to Arguments
Applicant’s arguments filed on 03/16/2021 have been fully considered but they are not persuasive.   
Applicants’ arguments are moot in view of above new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658